    1
           '
~- ......· -;.;°' 1·,.
           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal.Petty Case (Modified)                                                              Pagelofl   10
                                            UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                        v.                                             (For Offenses Committed On or After November l, 1987)


                            Rayhel Lechuga-Espinosa                                    Case Number: 3:19-mj-22296

                                                                                       David J Zugman
                                                                                       Defendant's Attorney


        REGISTRATION NO. 85623298
        THE DEFENDANT:
         l:><:l pleaded guilty to count( s) 1 of Complaint
                                                    ---~-------------------------
         0 was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                    Nature of Offense ·                                                           Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

         D The defendant has been found not guilty on count(s)
                                                                                    ------------------~
         D Count(s)                                                                     dismissed on the motion of the United States.
                           -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ,(5, TIME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

         lg] Assessment: $10 WAIVED                        lg] Fine: WAIVED
         1:21 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                             charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, June 6, 2019
                                                                                     Date of Imposition of Sentence



                                                                                     ~ARRYM.             KURREN
                                                                                     UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                        3: 19-mj-22296
